DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. Applicant’s arguments with respect to claim(s) [2] have been considered but are moot because the new ground of rejection which based on modifying the previously applied prior art by the newly introduced reference as below. The argument to claims [3-21] are moot since the claims have been cancelled.
.                                Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claim [2, 27, 33] recites the limitation " The two" in lines 3, 5  and 6 respectively .  There is insufficient antecedent basis for this limitation in the claim.

4. Claims 22-26 fails to cure the deficiency of claim 2 thus analyzed and rejected by the same reasoning.
5. Claims 28-32 fails to cure the deficiency of claim 27 thus analyzed and rejected by the same reasoning.

6. Claims 34-38 fails to cure the deficiency of claim 33  thus analyzed and rejected by the same reasoning.

                                            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims [2 and 22-38]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US. 2014/0098188) in view of  Chrishima (US. 2009/0148149).

Re Claim 2,  Kwak discloses a computer-implemented method (see fig. 20) comprising: generating, by a foldable smart phone that includes two or more sides that are foldable with respect to each other and that each include one or more cameras (see for example figs. 15, 16 and 22), images by each of the two or more cameras  the first and second imaging units),  each image being annotated with fold angle information (see fig. 22 and ¶¶ 0192, 0197 and 0119, The angle guide 39 may directly display directions and degrees of movements of imaging units to the user and display angles changing according to changes of angles of the imaging units);  a first panoramic image from the images of a first of the two or more cameras (see fig. 15 AB) , and a different, second panoramic image from the images of a second of the two or more cameras determining, by the foldable smart phone (see for example BC fig. 15), that a  portion of the first panoramic image that was generated by the first of  the two or more cameras of the foldable smart phone at least partially overlaps a portion of the second panoramic  image that was generated by the second  of the two or more cameras of the foldable smart phone (see fig. 15 and ¶ 0163, An overlapping portion is required to generate a panorama image. In FIG. 15, an area "B" is an overlapping portion), then generating a third panoramic image based at least on the first and second panoramic images of the two or more cameras and the fold angle information (see ¶ 0163, The controller 130 detects overlapping portions between images photographed by two imaging units and overlaps the overlapping portions with each other to generate a panorama image 35 of ABC); and providing, by the foldable smart phone, the third panoramic image for output (see ¶ 0163, . The panorama image 35 may replace the displayed images. It is possible that the panorama image 35 may be displayed on at least one of the first and second display units 190a and 190b according to a user selection or an option setting).
 
Kwak discloses a foldable smart phone that includes two or more sides that are foldable with respect to each other and that each include one or more cameras (see for example figs. 15, 16 and 22), images by each of the two or more cameras  the first and second imaging units). while the two sides are being unfolded from a closed position toward an open position.
 Nonetheless in the same filed of endeavor Chrishima discloses  an image processing device as Kwak (see  for example  Chrishima,  fig. 2). Chrishima further discloses images by each of the two or more cameras while the two sides are being unfolded from a closed position toward an open position (see figs. 2, 6 and 0071, and in cases of the mode to "take photographs with two cameras," panoramic photography mode is determined (S104)).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Kwak before the effective filling date of the claimed invention by the teachings of Chrishima to capture a panoramic image while the foldable image device in a closed position since this is an obvious modification in order to capture a panoramic image at different angle of view.


Re Claim 22,  Kwak as modified further discloses, wherein the images of each camera are generated independently of each other (see Kwak figs. 15, 16 and 22, images displayed).


Re Claim 23, Kwak as modified further discloses, wherein the first panoramic image and the second panoramic image are generated before fields of view of the two or more cameras begin to overlap with each other (see Kwak fig. 16 (2)).  

Re Claim 24, Kwak as modified further discloses wherein each panoramic image is generated based on two or more non-panoramic images (see Kwak fig. 15 (2)).  

Re Claim 25, Kwak as modified further discloses, comprising generating one or more three-dimensional elements in a portion of the third panoramic image in where the portion of the first panoramic image at least partially overlaps the portion of the second panoramic image (see ¶ 0217, As described above, the controller 130 may control a photographing process to generate a 3D image content by simultaneously using first and second imaging units and a photographing process to generate a panorama image content).  

Re Claim 26, Kwak as modified   as modified further discloses wherein a hinge of the foldable smart phone is geared such that an angle between a first of the two sides (see for example 2 fig. 14) and the middle (hinge as depicted in fig. 14 (1))  and a plane orthogonal to a point of pivot is always equal and opposite to an angle between a second of the two sides (4) and the plane orthogonal to the point of pivot (as depicted in fig. 14, the plane to the pivot make a vertically opposite angle between side 2 and the orthogonal plane and the side 4 and the orthogonal plane in the vertically opposite direction, which are mathematically always equal) .  


Re Claim 27, Claim 27 is a program implicit to the process of claim 2 thus analyzed and rejected by the same reasoning.

Re Claim 28, Claim 28 is a program implicit to the process of claim 22 thus analyzed and rejected by the same reasoning.

Re Claim 29, Claim 29 is a program implicit to the process of claim 23 thus analyzed and rejected by the same reasoning.

 
Re Claim 30, Claim 30 is a program implicit to the process of claim 24 thus analyzed and rejected by the same reasoning.

Re Claim 31, Claim 31 is a program implicit to the process of claim 25 thus analyzed and rejected by the same reasoning.

Re Claim 32, Claim 32 is a program implicit to the process of claim 26 thus analyzed and rejected by the same reasoning.

Re Claim  33,  Kwak discloses  system (see fig. 1) comprising: one or more processing devices (see 130 fig. 1); and one or more storage devices storing (see ¶ 0298, a read only memory (ROM) that stores a control program to control the multi display device 100),  instructions that are executable by the one or more processing devices to perform operations (¶ 0298, The controller 130 includes a central processing unit (CPU), a read only memory (ROM) that stores a control program to control the multi display device 100) comprising: generating, by a foldable smart phone that includes two sides that are foldable with respect to each other and that each ¶ 0192, the first and second imaging units) generating, by the foldable smart phone (see fig. 22) determining, by the foldable smart phone (see for example BC fig. 15), that a  portion of the first panoramic image that was generated by the first of  the two or more cameras of the foldable smart phone at least partially overlaps a portion of the second panoramic  image that was generated by the second  of the two or more cameras of the foldable smart phone (see fig. 15 and ¶ 0163, An overlapping portion is required to generate a panorama image. In FIG. 15, an area "B" is an overlapping portion), then generating a third panoramic image based at least on the first and second panoramic images of the two or more cameras and the fold angle information (see ¶ 0163, The controller 130 detects overlapping portions between images photographed by two imaging units and overlaps the overlapping portions with each other to generate a panorama image 35 of ABC); and providing, by the foldable smart phone, the third panoramic image for output (see ¶ 0163, . The panorama image 35 may replace the displayed images. It is possible that the panorama image 35 may be displayed on at least one of the first and second display units 190a and 190b according to a user selection or an option setting).

.  

Kwak discloses a foldable smart phone that includes two or more sides that are foldable with respect to each other and that each include one or more cameras (see for example figs. 15, 16 and 22), images by each of the two or more cameras  the first and second imaging units).

However Kwak doesn’t seem to explicitly discloses images by each of the two or more cameras while the two sides are being unfolded from a closed position toward an open position.
 Nonetheless in the same filed of endeavor Chrishima discloses an image processing device as Kwak (see for example  Chrishima,  fig. 2). Chrishima further discloses images by each of the two or more cameras while the two sides are being unfolded from a closed position toward an open position (see figs. 2, 6 and 0071, and in cases of the mode to "take photographs with two cameras," panoramic photography mode is determined (S104)).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Kwak before the effective filling date of the claimed invention by the teachings of Chrishima to capture  a panoramic image while the foldable image device in a closed position since this is an obvious modification in order to capture a panoramic image at different angle of view.





Re Claim 34, Claim 34 is a program implicit to the process of claim 22 thus analyzed and rejected by the same reasoning.

Re Claim 35, Claim 35 is a program implicit to the process of claim 23 thus analyzed and rejected by the same reasoning.

Re Claim 36,  Claim 36  is a program implicit to the process of claim 24 thus analyzed and rejected by the same reasoning.

Re Claim 37, Claim 37 is a program implicit to the process of claim 25 thus analyzed and rejected by the same reasoning.

Re Claim 38, Claim 38 is a program implicit to the process of claim 26 thus analyzed and rejected by the same reasoning.
.
Conclusion
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AHMED A BERHAN/Primary Examiner, Art Unit 2698